OPINION — AG — ** TEMPORARY CONTRACTS — TEACHERS — SCHOOLS * (1) A TEMPORARY CONTRACT IS ONE WHICH IS FOR A STATED PERIOD OF TIME AS DISTINGUISHED FROM CONTINUING EMPLOYMENT CONTRACTS AUTHORIZED BY 70 O.S. 6-101 [70-6-101] (2) THE CIRCUMSTANCES UNDER WHICH A TEMPORARY CONTRACT MAY BE USED IS WITHIN THE DISCRETION OF THE DISTRICT SCHOOL BOARDS. HOWEVER, IT IS POSSIBLE FOR A TEACHER EMPLOYED UNDER A TEMPORARY CONTRACT TO ACTUALLY BE EMPLOYED FOR A COMPLETE SCHOOL YEAR AS DEFINED BY 70 O.S. 1-109 [70-1-109] . IN THOSE CIRCUMSTANCES, ANY SUCH COMPLETE SCHOOL YEAR WILL COUNT FOR TENURE PURPOSES OF THE OTHER REQUIREMENTS OF THE TENURE PROVISION ARE SATISFIED. WHETHER TIME TEACHING PURSUANT TO A PARTICULAR TEMPORARY CONTRACT MAY BE USED IN DETERMINING TENURE IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED AS A MATTER OF LAW. (3) PURSUANT TO 70 O.S. 6-102.1 [70-6-102.1](6), "CONSECUTIVE, COMPLETE SCHOOL YEARS" REFERS TO SUCCESSIVE YEARS FOR THE DESIGNATED NUMBER OF DAYS THAT SCHOOL WILL BE IN SESSION BEGINNING WITH THE DAY INSTRUCTION IS OFFERED. (4) THE OFFICIAL BEGINNING OF SCHOOL IS THE DAY SCHOOL SHALL ACTUALLY BE IN SESSION AND INSTRUCTIONS OFFERED. (TEACHERS, CONTRACTS, EMPLOYMENT, SCHOOL BOARD) CITE: 70 O.S. 6-101 [70-6-101], 70 O.S. 6-102.1 [70-6-102.1], 70 O.S. 6-103.1 [70-6-103.1], 70 O.S. 1-109 [70-1-109], OPINION NO. 71-363, OPINION NO. 77-112, OPINION NO. 77-249, OPINION NO. 82-159 (BETTY ELROD HUNTER) ** SEE COURT OF APPEALS DECISION NO. 87,773 (1996) SCHEER V. INDEPENDENT SCHOOL DISTRICT I-26 OTTAWA COUNT